          Case 1:21-cv-01803-ER Document 22 Filed 08/05/21 Page 1 of 2




August 5, 2021


Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
VIA ECF ONLY

       Re:     Coker v Goldberg & Associates P.C. 1:21-cv-1803-ER
               Plaintiff’s Response to Defendant’s Letter Motion [Dkt. 21]

Your Honor:

It is hard not to start this response with the phrase “with all due respect to defense counsel…”
but instead we will begin with “It is hard not to…”

We ask that the court deny Defendant’s letter motion as moot.

Defendants and/or their counsel continue to attempt to get mired in elaborate procedural
gamesmanship rather than focusing on the merits and substance of the issues and also to create
opportunities for “getting the judge’s ear” when it’s not the right time in the case to do so. This
is what we object to – both in this letter motion and more generally.

Please see the attached emails, for context.

Our current intention is to file our response to defendants’ motion to dismiss in accordance with
the briefing schedule in place. Once the “safe harbor” period has expired, if defendants have not
withdrawn their motion, we intend to file a letter motion to the court, with the Rule 11 motion
attached, asking whether an additional premotion conference was warranted, as it seemed to be
defendants’ position that one was but ours that it was part of the motion to dismiss process
already at issue. (See Ex. A, emails & attached proposed letter.) As to what would be attached to
that or the ultimate Rule 11 motion, it was/ is our intent to take another look and ensure that none
of the submissions were of a confidential nature, in light of the concerns that opposing counsel
raised.

It was not originally our intention to raise the Rule 11 motion’s existence to the court’s attention
prior to the expiration of the 21 safe harbor period, and were surprised when the defendants
seemed to want to bring it up before that.


                                  AndersonDodson, P.C.
                      11 Broadway, Suite 615 | New York, New York 10004
                             Tel: (212) 961-7639 | Fax: (646) 998-8051
                                  www.AndersonDodson.com
           Case 1:21-cv-01803-ER Document 22 Filed 08/05/21 Page 2 of 2
    August 5, 2021                                                                          Page 2 of 2




Defendants’ requests to the court are as follows:




None of these are warranted given what has happened or was going to happen, which is why we
ask that the court deny these requests as moot.

As an aside, but because counsel brought up the allegedly offensive terminology, I do want to
re-state: what I emailed to counsel on July 15, 2021: “First, and I mean this in all seriousness, thank
you for bringing it to my attention that there might be a perception that that phrase has race-
related or racist undertones. I had no idea. Literally in my mind when I used that phrase the image
that popped into my mind was a Caucasian woman with big 80s hair and one of those blouses
that has the built in bow-tie attached. My intent was to try to simplify rather than complicate the
issues by using an informal phrase. I intended it as something along the lines of the Merriam-
Webster Dictionary definition (“a female assistant (as in an office) entrusted with a wide variety of
tasks”) or even the Urban Dictionary definition – “A 'go to' girl; a female who will help you get
things taken care of; a female you can rely on when you are in need of extra assistance.” To the
extent that there may be connotations of anything outside of that, I’m happy to revise my lingo
going fwd.”

This is, or should be, a straight-forward short-tenured single-plaintiff wage and hour case. There
is primarily one legal question – an affirmative defense regarding alleged exemption status - that
requires factual development. We ask that as that unfolds, Defendants’ attempts at distraction
from doing so be kept in check.

Thank you for your consideration of these matters.

                                                       Sincerely,



                                                       Penn Dodson, Esq.
                                                       penn@andersondodson.com
Attachments:
    A. Emails re: pre-motion conference re: Rule 11 motion
    B. Emails re: “confidential” sections of Rule 11 cover letter
